Grimke, J.,
delivered the unanimous opinion of all the court. The declaration is insufficient. It ought to appear by the declaration that the defendants actually became bail to the sheriff. It is immaterial to them whether the sheriff endorsed their names on the writ, or returned them as bail, if, in fact, they never engaged to him as bail. To render a party liable as bail to the sheriff, it ought to appear substantially to the court, that he entered into an express engagement to answer for the appearance of the party sued in the original action, and that default was made by that other party.
The substance of the bail bond ought to be stated.
Judgment for the defendant.